Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/21/2020 have been considered.  Claims 1-24 have been cancelled by applicant.  Claims 25-32 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 1, paragraph 6 - page 5, paragraph 4 of the Remarks, filed 12/21/2020, with respect to the claims 25-32 have been fully considered and are persuasive.  As such, the 35 U.S.C. 103 rejection of claims 25-32 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a User Equipment (UE), comprising:
“the transmission and/or reception circuitry is configured, in a communication path establishment procedure, to receive a message containing an Access Point Name (APN) from a core network” in combination with other recited elements in claim 25.


“receiving, in a communication path establishment procedure, a message containing an Access Point Name (APN) from a core network” in combination with other recited elements in claim 27.

The present application also relates to a communication method performed by a User Equipment (UE), the communication method comprising:
“the transmission and/or reception circuitry is configured, in a communication path establishment procedure, to transmit a message containing an Access Point Name (APN) to a User Equipment (UE)” in combination with other recited elements in claim 29.

The present application also relates to a communication method performed by a core network, the communication method comprising:
“transmitting, in a communication path establishment procedure, a message containing an Access Point Name (APN) to a User Equipment (UE)” in combination with other recited elements in claim 31.


A second prior art, Sirotkin et al. (US Publication 2015/0195743 A1), teaches a MME transmits offloadability information, including one or more APNs, to the UE. 
However, Chin and Sirotkin, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471